Citation Nr: 0032899	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-18 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right hip disorder, 
claimed as trochanteric bursitis.


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


REMAND

The veteran had active duty from May 1978 to September 1979.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 1999 from the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for a right hip 
condition.

The veteran contends that she is entitled to service 
connection for a right hip disability.  She asserts that she 
continues to have problems with the right hip, which began in 
service.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In this case, service medical records do reveal repeated 
treatment for right hip complaints starting in July 1978, 
when she was running, although X-rays from the same month 
were negative.  By August 1979, she was diagnosed with strain 
versus trochanteric bursitis and was injected with steroids.  
Her separation examination noted findings of tenderness to 
pressure in the right gluteal area.  

The report from the VA examination conducted in February 1999 
does not appear to include a review of the claims file, but 
seems to have just taken the veteran's history verbatim.  
This examination noted subjective findings of right hip pain, 
with no objective evidence of disability and diagnosed 
arthralgia.  Subsequent to this examination the veteran 
underwent physical therapy consult at the VA in August 1999 
to address complaints of hip pain, but this was reported as 
being in the left hip.

Given the circumstances of this case, and in light of the 
amendments to the duty to assist provisions of 38 U.S.C. 
§§ 5100-5107 brought about by the VCAA, the Board finds that 
a second remand is necessary, to include another VA 
examination with a review of the claims file.  

Accordingly, this case is REMANDED for the following:

1.  With any necessary authorization from 
the veteran, the RO should attempt to 
obtain pertinent treatment records 
identified by the appellant which are not 
currently of record.  If reasonable 
efforts fail to elicit the requested 
records, the RO must notify the appellant 
that VA is unable to obtain the records.  
Such notification must identify the 
records VA is unable to obtain, and 
briefly explain the efforts that were made 
to obtain those records.  Efforts to 
obtain such records should also be 
documented in the claims file.

2.  The veteran should be afforded 
another VA orthopedic examination to 
determine the nature and extent of her 
claimed right hip disability.  The claims 
folder to include records obtained 
pursuant to the above, must be made 
available to the examiner for review 
before the examination.  All indicated 
tests and studies should be undertaken.  
After review of the record and 
examination of the veteran, the examiner 
is requested to identify the nature and 
extent of any right hip disability and 
determine whether it is more likely, less 
likely, or as likely as not that any 
current right hip disability began in-
service.  If it appears the in-service 
phenomenon was acute and transitory, that 
should also be noted. The examiner should 
identify the information on which any 
opinion is based.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





